ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Humphries et al. (Intl. Pub. No. WO 2013/021180 A1), Humphries et al. teaches a light emitting device comprising an anode, cathode, and a first (ELG) and second (ELR) organic layer disposed between the anode and cathode (abstract; Pg. 42-43).  Humphries et al. teaches that the ELR layer comprises a crosslinked product including a compound of the following structure:


    PNG
    media_image1.png
    383
    434
    media_image1.png
    Greyscale


Such a compound reads on a compound of claimed Chemical Formula 1-B1 wherein M is iridium, n1 is 2, and n2 is 1.  Humphries et al. teaches the crosslinked product further comprises a compound of the following structure:

    PNG
    media_image2.png
    167
    436
    media_image2.png
    Greyscale
 
Such a compound reads on a compound of claimed Chemical Formula 3 wherein mB2 is 1, and two of the X’’ groups are Br (crosslinkable groups) (Pgs. 45-46).  However, Humphries et al. does not teach the device wherein the same phosphorescent material is contained in a first and a second organic layer as claimed.  There is no teaching or suggestion to modify the teaching of Humphries et al. to read on such limiations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        February 2, 2021